       Case: 4:21-cr-00119-DAP Doc #: 14 Filed: 05/06/21 1 of 1. PageID #: 49




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 4:21CR119
                                                    )
                Plaintiff,                          )   JUDGE DAN AARON POLSTER
                                                    )
        v.                                          )
                                                    )
 BRANDON TURJONIS,                                  )   GOVERNMENT'S MOTION FOR LEAVE
                                                    )   TO FILE EXHIBIT UNDER SEAL
                Defendant.                          )


       The government moves tis Court for an Order permitting the filing of Exhibit B attached

to its response to defendant’s motion to suppress under seal because it contains information that

should not be viewable to the public. Accordingly, the government requests that this Court

permit leave to file Exhibit B under seal.



                                                        Respectfully submitted,

                                                        BRIDGET M. BRENNAN
                                                        Acting United States Attorney

                                              By:       /s/ Yasmine Makridis
                                                        Yasmine Makridis (OH: 0090632)
                                                        Assistant United States Attorney
                                                        100 E. Federal Street, City Centre One;
                                                        Suite 325
                                                        Youngstown, OH 44503
                                                        (330) 740-6992
                                                        (330) 746-0239 (facsimile)
                                                        Yasmine.Makridis@usdoj.gov
